Citation Nr: 1443084	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  14-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.   

The issue of entitlement to service connection for low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1990 decision, the Board denied the Veteran's appeal as to entitlement to service connection for a back disorder.

2.  Evidence added to the record since the December 1990 Board decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a back disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1990 decision, in which the Board denied service connection for a back disorder, is final.  38 U.S.C.A. § 7104(a), (b) (West 2002); 38 C.F.R. § 20.1100(a) (2013).  

2.  The criteria for reopening a claim of entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.  

VA first received a claim of entitlement to service connection for low back pain from the Veteran in May 1989.  This claim was ultimately denied by the Board in a December 1990 decision.  

Unless the Chairman of the Board orders reconsideration, a Board decision is final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100(a) (2013). Except as is provided at 38 U.S.C.A. § 5108, when a claim is denied by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b).  Section 5108 states that if new and material evidence is presented with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2002).  The December 1990 Board decision is therefore final.

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the December 1990 decision, the Board determined that the Veteran's then present low back disorder was not incurred or aggravated during his active service and that the abnormalities of his back shown on post service 1969 x-rays were congenital or developmental in origin.  

In April 2014, the Veteran underwent a VA examination with regard to his claims of entitlement to service connection for a back disability and left inguinal strain.  That examination report includes a medical opinion as to whether his claimed disability is related to his active service.  Specifically, the examination report includes an opinion that the Veteran's left inguinal strain is related to his active service and service connection was subsequently granted for that condition.  The April 2014 examiner also provided an opinion regarding a relationship between his low back disability and service; although the opinion is not adequate for rating purposes.  Nonetheless, given that the opinion would trigger VA's duty to assist if the claim were reopened, the Board concludes that the April 2014 examination report constituted new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder. See Shade v. Shinseki, supra.   


ORDER

The claim of entitlement to service connection for a back disorder is reopened, and to that extent only, the appeal is granted.


REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A.  38 C.F.R. § 3.159.  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

Of record are post-service documents that address the Veteran's back disorder.  In what appears to be a pre-employment x-ray report taken shortly after the Veteran's discharge in 1969, the attending physician notes a "transitional vertebrae on the sacrum with an alarized transverse process on the left and pseudoarticulation of the sacrum."  In December 1974, the Veteran presented before his employer's physicians complaining of a mass in the "right paraspinal region at the upper lumbar level."  The physician noted the physical demands of the Veteran's then-current job, and opined that the back pain occurred as a result of myositis and muscle strain.  In October 1987, x-rays taken by a private physician revealed a "bilateral batwing formation of transverse process of L5 with pseudoarticulation on right."  In October 1989, x-rays taken of the Veteran's lumbar and thoracic spines revealed that the lumbo-sacral junction was transitional with unilateral sacralization of L-5.  The examining private physician also noted a "spatulization of both L-5 transverse processes with an accessory articulation being noted at L-5/S-1 on the right side."  The Board notes that there is a well-documented history of the Veteran presenting with a low back condition.

It is unclear from the record, however, what back disorders or conditions the Veteran has suffered from since he filed his claim in November 2011.  Therefore, a remand is necessary to provide the Veteran with an examination to determine what current back conditions the Veteran has, and to obtain an opinion as to whether any identified conditions were incurred or caused during active service. 

In an April 2014 compensation and pension examination, the VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  The examiner noted that her study of the Veteran "demonstrates straightening of the lumbar spine and minimal anterolisthesis of L4 on L5."  She eventually reached an impression of degenerative changes of lumbosacral spine as well.  Further, she noted that the Veteran's 1969 diagnosis of transitional vertebrae on the sacrum with an alarized transverse process on the left and a pseudoarticulation of the sacrum was a congenital anomaly.  The VA examiner opined the Veteran's back complaints were not as least as likely as not related to his already service-connected hip disorder that occurred February 1967.  The VA examiner did not provide an opinion as to whether the Veteran's back condition was connected to an in-service occurrence or to his left inguinal hernia.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify all treatment by VA and private providers for his back.  In particular, ask him to identify where records of any private or VA medical treatment after December 1990 are located.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from private providers.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also ask him to submit any evidence of this treatment that he may have to VA.

2. Ensure that the Veteran is scheduled for an appropriate VA examination conducted by an examiner who has not previously examined him.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.  The examiner must provide a complete rationale for each opinion rendered.  The examiner is asked to accomplish the following.

(a)  Identify any and all back disorders that the Veteran has had at any time since he filed his claim in November 2011.                                                                     

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disorder, to include arthritis, had onset during his active service or was caused by his active service

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disorder, to include arthritis, was caused by his service-connected inguinal strain.

(d)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disorder, to include arthritis, has been aggravated (permanently worsened) by  his service-connected inguinal strain.

(e)  The examiner is asked to review the report focused on the 1969 pre-employment x-ray tests performed on the Veteran's low back, and determine whether the Veteran's transitional vertebrae on the sacrum with an alarized transverse process on the left and pseudoarticulation of the sacrum is a congenital defect or a developmental disease.  

Generally, a "disease" is a condition considered capable of improving or deteriorating, whereas a "defect" is a condition not considered capable of improving or deteriorating.  The examiner is asked to keep the distinction between the two in mind as he or she provides a determination.

(e)(i)  If the examiner determines that the Veteran's transitional vertebrae on the sacrum with an alarized transverse process on the left and pseudoarticulation of the sacrum is a congenital defect, the examiner should render an opinion as to whether there was any superimposed disease or injury that aggravated the defect during service.

(e)(ii)  If the examiner determines that the Veteran's transitional vertebrae on the sacrum with an alarized transverse process on the left and pseudoarticulation of the sacrum is a congenital disease, then the examiner must provide an opinion as to whether it was aggravated during his active service.  

The examiner must provide a complete rationale for any conclusion reached.  

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


